Citation Nr: 1600199	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  15-03 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether the Veteran submitted a timely Notice of Disagreement to an October 1978 decision that granted service connection for status-post splenectomy and assigned a 30 percent rating, and granted service connection for a disability manifested by left double quadrant pain secondary to fibrosis and assigned a 10 percent disability rating, effective February 18, 1978.

2.  Entitlement to an initial rating higher than 30 percent for status-post splenectomy. 

3.  Entitlement to an initial rating higher than 10 percent for a disability manifested by left double quadrant pain secondary to fibrosis. 


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to February 1978. 

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Francisco, California.  Jurisdiction over the Veteran's claims file currently resides with the Reno, Nevada RO.

In October 2002, the Board granted an increased disability rating of 40 percent for the Veteran's posterior left diaphragmatic hernia, previously diagnosed as left upper quadrant pain due to fibrosis.  The rating evaluation for status-post splenectomy was also on appeal at that time; however, the Veteran indicated in a March 2002 Board hearing that he did not wish to pursue the appeal as the currently assigned 30 percent rating was the maximum schedular rating for splenectomy.  

The United States Court of Appeals for Veterans Claims (Court) affirmed the Board's October 2002 decision in an August 2006 Memorandum Decision, but remanded the matter concerning the finality of the October 1978 RO decision.  Specifically, even though the Veteran did not raise any challenge to the finality of the October 1978 decision to the Board, the Court nevertheless determined that the issue should be remanded to the Board for consideration in the first instance.  

The Board, in turn, remanded that matter to the RO in February 2008 so that the RO could adjudicate the matter in the first instance.  The RO determined in March 2009 that the October 1978 decision was final.  It did not, however, re-certify the matter on appeal until September 2015.  

Because of the significant delay in resolving this action, the Board, on its own motion, has advanced the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015) for other sufficient cause.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to higher ratings for status-post splenectomy and a disability manifested by left double quadrant pain secondary to fibrosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1978 rating decision granted service connection for status-post splenectomy and assigned a 30 percent rating, and granted service connection for a disability manifested by left double quadrant pain secondary to fibrosis and assigned a 10 percent disability rating, effective February 18, 1978.

2.  A November 1978 statement from the Veteran constitutes a valid notice of disagreement to the October 1978 rating decision.


CONCLUSION OF LAW

The criteria for a timely filed Notice of Disagreement to the October 1978 rating decision which granted service connection for status-post splenectomy and a disability manifested by left double quadrant pain secondary to fibrosis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.27, 19.28, 19.34, 20.200, 20.201, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an October 1978 rating decision is not final, because he submitted a timely notice of disagreement (NOD) to the rating decision, and was never provided a statement of the case.  

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a NOD and completed by a Substantive Appeal (VA Form 9 or equivalent) after a Statement of the Case (SOC) is furnished to the claimant.  In essence, the following sequence is required: there must be a decision by the RO, the claimant must express timely disagreement with the decision (a NOD), VA must respond by explaining the basis of the decision to the claimant, and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed Substantive Appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015).  

With respect to a NOD, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  

"[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  A broad NOD may confer appellate jurisdiction over all the issues adjudicated in a rating decision.  A "narrow or specific NOD," by comparison, may limit appellate jurisdiction to the issue specifically identified in the NOD.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  All communications should be liberally construed.  Id. at 561-62.  

The Court has made clear that the VA adjudication process "'is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants.  Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009).  See also Gallegos v. Gober, 283 F.3d at 1309 (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task).  

The October 1978 rating decision granted service connection for status-post splenectomy and assigned a 30 percent rating, and granted service connection for a disability manifested by left double quadrant pain secondary to fibrosis and assigned a 10 percent disability rating, effective February 18, 1978.  The Veteran was notified of the decision on November 14, 1978.  The Veteran submitted a statement on November 17, 1978, which reads:

I, [redacted], file a notice of disagreement with the notification I received on 11-14-78.  I request an appeal because I have a service connected nervous disorder which was not considered by VA when I was granted compensation.  I am being treated at VA out-patient clinic, Oakland, CA.  I am being treated by Skopal.  My back also is and has been giving me problems.

The Board finds that the November 1978 statement satisfies the requirements of a notice of disagreement because it is a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201 (2015).  Furthermore, because the November 1978 statement was received by VA within one year of the October 1978 rating decision, it is timely.  38 C.F.R. § 20.302(a) (2015).  Although the statement also references a desire to file new claims for service connection for psychiatric and back conditions, this fact does not negate that the first sentence of the statement clearly expresses dissatisfaction with the October 1978 rating decision.  

While the four corners of the document evidence disagreement with the decision and desire for appellate review; evidence received following the submission of the document also supports the conclusion that the document was intended to serve as a notice of disagreement.  For instance, the Veteran submitted a June 1979 statement in support of his claim, to which he attached medical evidence relating to the status-post splenectomy and left double quadrant pain conditions.  He also explained in a February 2015 statement that he had dictated the November 1978 statement to a benefits counselor at the RO.  He asserts that his intent was to file a notice of disagreement with the October 1978 decision and file a new service connection claim, but that the benefits counselor told him that he could include both the notice of disagreement and the new claims on the same form.  The Veteran asserts that it was the action of the benefits counselor that led to the November 1978 statement being construed by the RO as a new claim for service connection rather than a notice of disagreement.  While acknowledging this additional argument, the Board finds that, on its face, the November 1978 statement meets the statutory definition of a notice of disagreement.  

As the November 1978 statement constitutes a valid and timely notice of disagreement, and since the RO never provided a statement of the case, the October 1978 rating decision which granted service connection for status-post splenectomy and a disability manifested by left double quadrant pain secondary to fibrosis is not final.  


ORDER

The Board having determined that the October 1978 rating decision is not final, to this extent only, the Veteran's appeal is granted.


REMAND

As noted above, the October 1978 rating decision granted service connection for status-post splenectomy and assigned a 30 percent rating, and granted service connection for a disability manifested by left double quadrant pain secondary to fibrosis and assigned a 10 percent disability rating, effective February 18, 1978.  The Veteran submitted a notice of disagreement to the assigned ratings in November 1978.  He was not provided a statement of the case with regard to the November 1978 notice of disagreement.  Because the Veteran has filed a notice of disagreement with regard to the issues of entitlement to higher initial ratings for status-post splenectomy and a disability manifested by left double quadrant pain secondary to fibrosis, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2015).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran with a statement of the case regarding the issues of entitlement to higher initial ratings for status-post splenectomy and a disability manifested by left double quadrant pain secondary to fibrosis.  Please advise the Veteran of the time period in which to perfect the appeal.  If the Veteran perfects an appeal of the issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


